EXHIBIT 10.4




EXECUTIVE EMPLOYMENT AGREEMENT


        THIS IS AN EMPLOYMENT AGREEMENT (“Agreement”), effective July 22, 2004,
(“Effective Date”) between Crown Holdings, Inc., (the “Company”), and Timothy J.
Donahue (the “Executive”).

Background

        WHEREAS, the Executive is currently employed by the Company as Senior
Vice President - Finance.

        WHEREAS, the Company desires to assure itself of the continued
employment of the Executive with the Company and to encourage his continued
attention and dedication to the best interests of the Company.

        WHEREAS, the Executive desires to remain and continue in the employment
of the Company in accordance with the terms of this Agreement.

        NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and intending to be legally bound hereby, the parties agree as
follows:

Terms

1. Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:

          1.1. “Board” shall mean the Board of Directors of the Company.


          1.2. “Cause” shall mean the termination of the Executive’s employment
with the Company as a result of:


          (a) the Executive’s willful failure to perform such services as may be
reasonably delegated or assigned to the Executive by the Board, the Chairman of
the Board, the Vice Chairman of the Board, the Company’s Chief Executive Officer
or any other executive to whom the Executive reports;


          (b) the continued failure by the Executive to devote his full-time
best effort to the performance of his duties under the Agreement (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness);


          (c) the breach by the Executive of any provision of Sections 6, 7 and
8 hereof; or


          (d) the Executive’s conviction of, or a plea of nolo contendre to, a
felony or a crime involving fraud or moral turpitude.




--------------------------------------------------------------------------------




          1.3. “Change in Control” shall mean any of the following events:


          (a) a “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than
a trustee or other fiduciary holding securities under an employee benefit plan
of the Company or a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13D-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing twenty-five percent (25%) or more of the
combined voting power of the Company’s then outstanding securities; or


          (b) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new director (other than a
director designated by a person who has entered into an agreement with the
Company to effect a transaction described in Section 1.3(a), Section 1.3(c) or
Section 1.3(d) hereof) whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or


          (c) the Company merges or consolidates with any other corporation,
other than in a merger or consolidation that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least seventy-five percent (75%) of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation; or


          (d) the stockholders of the Company approve a plan of complete
liquidation of the Company or the Company sells or otherwise disposes of all or
substantially all of the Company’s assets.


          1.4. “Good Reason” shall mean:


          (a) the assignment to the Executive, without the Executive’s expressed
written approval, of duties or responsibilities, inconsistent, in a material
respect, with the Executive’s title and position as set forth and described in
Section 2 of this Agreement on the date of a Change in Control or the reduction
in the Executive’s duties, responsibilities or authority from those in effect on
the date of a Change in Control;


          (b) a reduction by the Company in the Executive’s “Base Salary” (as
defined in Section 4.1 below) or in the other compensation and benefits, in the
aggregate, payable to the Executive hereunder, or a material adverse change in
the terms or conditions on which any such compensation or benefits are payable
as in effect on the date of a Change in Control;


          (c) following a Change in Control, the Company’s failure, without the
express consent of the Executive, to pay the Executive any amounts otherwise
vested and due hereunder or under any plan or policy of the Company;




-2-




--------------------------------------------------------------------------------




          (d) a relocation of the Executive’s primary place of employment,
without the Executive’s expressed written approval, to a location more than
twenty (20) miles from the location at which the Executive performed his duties
on the date of a Change in Control; or


          (e) the failure or refusal of the Company’s Successor (as defined in
Section 13 below) to expressly assume this Agreement in writing, and all of the
duties and obligations of the Company hereunder in accordance with Section 13.


2. Position and Duties. The Company agrees to continue to employ the Executive
and the Executive hereby agrees to continue to be employed by the Company, upon
the terms, conditions and limitations set forth in this Agreement. The Executive
shall serve as the Company’s Senior Vice President - Finance, with the customary
duties, authorities and responsibility of such position of a publicly traded
corporation and such other duties, authorities and responsibility (a) as have
been agreed upon by the Company and the Executive or (b) as may from time to
time be delegated to the Executive by the Board, the Chairman of the Board, the
Vice Chairman of the Board, the Company’s Chief Executive Officer or any other
executive to whom the Executive reports as are consistent with such position.
The Executive agrees to perform the duties and responsibilities called for
hereunder to the best of his ability and to devote his full time, energies and
skills to such duties, with the understanding that he may participate in
charitable and similar activities and may have business interests in passive
investments which may, from time to time, require portions of his time, but such
activities shall be done in a manner consistent with his obligations hereunder.

3. Term. The Executive’s employment under this Agreement shall commence on the
Effective Date and unless sooner terminated as provided in Article 5 shall
continue for a period of three years (the “Initial Term”). Except as otherwise
provided herein, unless either party gives written notice to the other party at
least 30 days before the first anniversary of the Effective Date or any
subsequent anniversary of the Effective Date that the term hereunder shall not
be extended or further extended beyond its then term (a “Nonrenewal Notice”),
the term of the Agreement shall automatically be extended for an additional one
year period from each anniversary, subject to the same terms, conditions and
limitations as applicable to the Initial Term unless amended or terminated as
provided herein (the “Renewal Term”). The effect of the preceding sentence is
that except as a result of a Nonrenewal Notice, the term of the Agreement shall
be a rolling three years. For purposes of this Agreement, the Initial Term and
all subsequent Renewal Terms shall be collectively referred to as the “Term” of
the Agreement. Notwithstanding the foregoing, the Agreement, if not earlier
terminated, shall terminate upon the Executive’s “Normal Retirement Date” as
such term is defined in the Company’s Pension Plan, unless otherwise expressly
agreed in writing by the Company and the Executive at least 60 days prior to
such Normal Retirement Date.

4. Compensation and Benefits.

          4.1. Base Salary. The Company shall pay to the Executive for the
performance of his duties under this Agreement an initial base salary of
$275,000 per year (the “Base Salary”), payable in accordance with the Company’s
normal payroll practices. Thereafter, the rate of the Executive’s Base Salary
will be reviewed and adjusted as appropriate in accordance with the Company’s
regular compensation review practices. Effective as of the date of any such
increase, the Base Salary so increased shall be considered the new Base Salary
for all purposes of this Agreement.





-3-




--------------------------------------------------------------------------------




          4.2. Annual Bonus. During the Term, in addition to Base Salary, for
each fiscal year of the Company ending during the Term, the Executive shall
participate in, and shall have the opportunity to receive a bonus in an amount
to be determined in accordance with, the Company’s Economic Profit Incentive
Plan or any successor bonus plan, and any other bonus or incentive plan, program
or arrangement established by the Company for the benefit of its senior
personnel (the “Annual Bonus Payment”).


          4.3. Employee Benefits. During the Term, the Executive shall be
entitled to participate in all of the Company’s employee benefit plans, programs
and policies, including any retirement benefits or plans, group life,
hospitalization or disability insurance plans, health programs, fringe benefit
programs and similar plans, programs and policies, that are now or hereafter
made available to the Company’s salaried personnel generally, as such plans,
programs and policies may be in effect from time to time, in each case to the
extent that the Executive is eligible under the terms of such plans, programs
and policies. Without limiting the generality of the foregoing, the Executive
shall also be eligible to participate in the Company’s Senior Executive
Retirement Plan (the “SERP”) and the Company’s 2004 Stock-Based Incentive
Compensation Plan, and any other equity-based incentive plans as maintained by
the Company from time to time for the benefit of senior executives.


          4.4. Vacation. The Executive shall be entitled to vacation in
accordance with the Company’s vacation policy.


          4.5. Automobile. During the Term, the Company shall make available to
the Executive, an automobile in accordance with and subject to the conditions of
the Company’s standard automobile policy or practices as in effect from time to
time.


          4.6. Reimbursement of Expenses. During the Term, the Company will
reimburse the Executive in accordance with the Company’s expense reimbursement
policy as in effect from time to time for expenses reasonably and properly
incurred by him in performing his duties, provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
presently or hereinafter established by the Company.


5. Termination.

          5.1. Death. The Executive’s employment under this Agreement shall
terminate immediately upon the Executive’s death, and the Company shall have no
further obligations under this Agreement, except to pay to the Executive’s
estate (or his beneficiary, as may be appropriate) (a) any Base Salary earned
through his date of death, to the extent theretofore unpaid and (b) such
retirement, incentive and other benefits earned and vested (if applicable) by
the Executive as of the date of his death under any employee benefit plan of the
Company in which the Executive participates, all of the foregoing to be paid in
the normal course for such payments and in accordance with the terms of such
plans.





-4-




--------------------------------------------------------------------------------




          5.2. Disability. If the Executive is unable to perform his duties
under this Agreement because of a long-term disability as determined in
accordance with the Company’s Long-Term Disability Plan, the Company may
terminate the Executive’s employment by giving written notice to the Executive.
Such termination shall be effective as of the date of such notice and the
Company shall have no further obligations under this Agreement, except to pay to
the Executive (a) any Base Salary earned through the date of such termination,
to the extent theretofore unpaid and (b) such retirement, incentive and other
benefits earned and vested (if applicable) by the Executive as of the date of
his termination under any employee benefit plan of the Company in which the
Executive participates, all of the foregoing to be paid in the normal course for
such payments and in accordance with the terms of such plans.


          5.3. Retirement. The Executive’s employment under this Agreement shall
terminate upon the Executive’s retirement under the Company’s Pension Plan. Such
termination shall be effective as of the date of the Executive’s retirement, and
the Company shall have no further obligations under this Agreement, except to
pay to the Executive (a) any Base Salary earned through the date of the
Executive’s retirement, to the extent theretofore unpaid, and (b) such
retirement, incentive and other benefits earned and vested (if applicable) by
the Executive as of the date of his retirement under any employee benefit plan
of the Company in which the Executive participates, all of the foregoing to be
paid in the normal course for such payments and in accordance with the terms of
such plans.


          5.4. Voluntary Termination. At any time during the Term, upon thirty
(30) days’ written notice to the Company, the Executive may voluntarily
terminate his employment with the Company. Except as provided in Section 5.7 (if
applicable), upon such termination the Company shall have no further obligations
under this Agreement except to pay to the Executive (a) any Base Salary earned
to the date of the Executive’s termination of employment, to the extent
theretofore unpaid and (b) such retirement, incentive and other benefits earned
by the Executive and vested (if applicable) as of the date of his termination
under the terms of any employee benefit plan of the Company in which the
Executive participates, all of the foregoing to be paid in the normal course for
such payments and in accordance with the terms of such plans.


          5.5. Termination For Cause. The Company may terminate the Executive’s
employment under this Agreement at any time for Cause by giving written notice
to the Executive. The Company’s required notice of termination shall specify the
event or circumstances that constitute Cause. The Executive’s termination shall
be effective as of the date of such notice. Upon termination of the Executive’s
employment for Cause, the obligations of the Company under this Agreement shall
terminate, except for the obligation to pay to the Executive (a) any Base Salary
earned through the date of such termination, to the extent theretofore unpaid,
and (b) such retirement, incentive, and other benefits earned and vested (if
applicable) by the Executive as of such termination under any employee benefit
plan of the Company in which the Executive participates, all of the foregoing to
be paid in the normal course for such payments and in accordance with the terms
of such plans.


          5.6. Involuntary Termination by the Company Other Than For Cause or
Disability, Prior to a Change in Control. The Company may terminate the
Executive’s employment without Cause, at any time during the Term, upon thirty
(30) days’ written notice to the Executive; provided that during such notice
period, the Board or the Chief Executive Officer, in their absolute discretion,
may relieve the Executive of all his duties, responsibilities and authority with
respect to the Company and restrict the Executive’s access to Company property.
If the Company so terminates the Executive’s employment without Cause, at any
time other than the one year period following a Change in Control, the Company’s
obligations under this Agreement shall terminate upon such termination except
for the Company’s obligation to pay to the Executive the following: (i) any Base
Salary earned through the date of the Executive’s termination of employment, to
the extent theretofore unpaid, (ii) Base Salary for the one year period
following his termination, paid in accordance with the Company’s normal payroll
practice, (iii) a lump-sum payment equal to the Executive’s target Annual Bonus
Payment for the year of such termination and (iv) such retirement, incentive and
other benefits earned by the Executive and vested (if applicable) as of the date
of his termination under the terms of any employee benefit plan of the Company
in which the Executive participates, all of the foregoing to be paid in the
normal course for such payments and in accordance with the terms of such plans.





-5-




--------------------------------------------------------------------------------




          5.7. Involuntary Termination by the Company Other Than For Cause or
Disability Following a Change of Control or by the Executive for Good Reason
Following a Change of Control. If, during the one year period following a Change
in Control, the Company terminates the Executive’s employment without Cause, or
the Executive voluntarily terminates his employment for Good Reason, the
Company’s obligations under this Agreement shall terminate upon such termination
except for the Company’s obligation to pay or provide to the Executive the
following: (i) any Base Salary earned through the date of the Executive’s
termination of employment, to the extent theretofore unpaid, (ii) a lump-sum
payment equal to two (2) times the sum of Base Salary and the average Annual
Bonus Payment paid or payable to the Executive for the three completed years
prior to the year of such termination, (iii) a lump-sum payment equal to the
Executive’s target Annual Bonus Payment for the year of such termination, (iv)
such retirement, incentive and other benefits earned by the Executive and vested
(if applicable) as of the date of his termination under the terms of any
employee benefit plan of the Company in which the Executive participates,
including without limitation the SERP, all of the foregoing to be paid in the
normal course for such payments and in accordance with the terms of such plans,
(v) the continued health and other benefits provided by Article XI of the SERP
in the event of a “Termination Following a Change in Control” (as defined in the
SERP) whether or not the Executive’s termination constitutes such a termination
for purposes of the SERP, and (vi) all outstanding stock options held by the
Executive shall become immediately vested and exercisable and shall remain
exercisable for a period of 30 days or such longer period as provided under the
terms of such option. Each of the payments described in clauses (ii) and (iii)
above shall be made within thirty (30) days of the Executive’s termination of
employment.


          5.8. Mitigation. The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, nor shall any profits, income or earnings or other benefits from
any source whatsoever create any mitigation, offset, reduction or any other
obligation on the part of Executive hereunder.


          5.9. Certain Additional Payments by the Company. If the Executive is
liable for the payment of any excise tax (the “Basic Excise Tax”) pursuant to
Section 4999 of the Code, or any successor or like provision, with respect to
any payment or property transfers received or to be received under this
Agreement or otherwise, the Company shall pay the Executive an amount (the
“Special Reimbursement”) which, after payment by the Executive (or on the
Executive’s behalf) of any federal, state and local taxes, including, without
limitation, any further excise tax under Section 4999 of the Code, with respect
to or resulting from the Special Reimbursement, equals the amount of the Basic
Excise Tax. The Special Reimbursement shall be paid as soon as practicable after
the amount is determined and reviewed for accuracy by the Company’s certified
public accountants.




-6-




--------------------------------------------------------------------------------




6. Confidential Information. Except as required in the performance of his duties
to the Company under this Agreement, the Executive shall not, during or after
the Term of this Agreement, use for himself or others, or disclose to others,
any confidential information including without limitation, trade secrets, data,
know-how, design, developmental or experimental work, Company relationships,
computer programs, proprietary information bases and systems, data bases,
customer lists, business plans, financial information of or about the Company or
any of its affiliates, customers or clients, unless authorized in writing to do
so by the Board or the Chief Executive Officer, but excluding any information
generally available to the public or information (except information related to
the Company) which Executive possessed prior to his employment with the Company.
The Executive understands that this undertaking applies to the information of
either a technical or commercial or other nature and that any information not
made available to the general public is to be considered confidential. The
Executive acknowledges that such confidential information as is acquired and
used by the Company or its affiliates is a special, valuable and unique asset.
All records, files, materials and confidential information obtained by Executive
in the course of his employment with the Company are confidential and
proprietary and shall remain the exclusive property of the Company or its
affiliates, as the case may be.

7. Return of Documents and Property. Upon the termination of Executive’s
employment from the Company, or at any time upon the request of the Company,
Executive (or his heirs or personal representative) shall deliver to the Company
(a) all documents and materials containing confidential information relating to
the business or affairs of the Company or any of its affiliates, customers or
clients and (b) all other documents, materials and other property belonging to
the Company or its affiliates, customers or clients that are in the possession
or under the control of Executive.

8. Noncompetition. By and in consideration of the salary and benefits to be
provided by the Company hereunder, including the severance arrangements set
forth herein, and further in consideration of the Executive’s exposure to the
proprietary information of the Company, the Executive agrees, unless the
Executive requests in writing to the Board, and is thereafter authorized in
writing to do so by the Board, that (a) during his employment under this
Agreement, and (b) for the one (1) year period following the termination of
employment, the Executive shall not directly or indirectly, own, manage,
operate, join, control or participate in the ownership, management, operation or
control of, or be employed or otherwise connected in any manner with, including
without limitation as a consultant, any business which at any relevant time
during said period directly or indirectly competes with the Company or any of
its affiliates in any country in which the Company does business.
Notwithstanding the foregoing, the Executive shall not be prohibited during the
non-competition period described above from being a passive investor where he
owns not more than five percent (5%) of the issued and outstanding capital stock
of any publicly-held company. The Executive further agrees that during said
period, the Executive shall not, directly or indirectly, solicit or induce, or
attempt to solicit or induce, any employee of the Company to terminate
employment with the Company or hire any employee of the Company.




-7-




--------------------------------------------------------------------------------




9. Enforcement: The Executive acknowledges that (i) the Executive’s work for the
Company has given and will continue to give him access to the confidential
affairs and proprietary information of the Company; (ii) the covenants and
agreements of the Executive contained in Sections 6, 7 and 8 are essential to
the business and goodwill of the Company; and (iii) the Company would not have
entered into this Agreement but for the covenants and agreements set forth in
Sections 6, 7 and 8. The Executive further acknowledges that in the event of his
breach or threat of breach of Sections 6, 7 or 8 of this Agreement, the Company,
in addition to any other legal remedies which may be available to it, shall be
entitled to appropriate injunctive relief and/or specific performance in order
to enforce or prevent any violations of such provisions, and the Executive and
the Company hereby confer jurisdiction to enforce such provisions upon the
courts of any jurisdiction within the geographical scope of such provisions.

10. Notices. All notices and other communications provided for herein that one
party intends to give to the other party shall be in writing and shall be
considered given when mailed or couriered, return receipt requested, or
personally delivered, either to the party or at the addresses set forth below
(or to such other address as a party shall designate by notice hereunder):


  If to the Company:


  Crown Holdings, Inc.
One Crown Way
Philadelphia, Pa 19154
Attention: Chief Executive Officer







  If to the Executive:


  Timothy J. Donahue
666 Leslie Lane
Yardley, PA 19067


11. Amendments. This Agreement may be amended, modified or superseded only by a
written instrument executed by both of the parties hereto.

12. Binding Effect. This Agreement shall inure to the benefit of and shall be
binding upon the Company and the Executive and their respective heirs,
executors, personal representatives, successors and permitted assigns.

13. Assignability. This Agreement shall not be assignable, in whole or in part,
by either party, without the prior written consent of the other party, provided
that (i) this Agreement shall be binding upon and shall be assigned by the
Company to any person, firm or corporation with which the Company may be merged
or consolidated or which may acquire all or substantially all of the assets of
the Company, or its successor (the “Company’s Successor”), (ii) the Company
shall require the Company’s Successor to expressly assume in writing all of the
Company’s obligations under this Agreement and (iii) the Company’s Successor
shall be deemed substituted for the Company for all purposes of this Agreement.




-8-




--------------------------------------------------------------------------------




14. Arbitration. Except as provided in Section 9 of this Agreement, any
controversy or claim arising out of or relating to this Agreement or the breach
thereof shall be settled by arbitration in Philadelphia, Pennsylvania in
accordance with the rules of the American Arbitration Association, and judgment
upon any award so rendered may be entered in any court having jurisdiction
thereof. The determination of the arbitrator(s) shall be conclusive and binding
on the Company and the Executive, and judgment may be entered on the
arbitrator(s)’ award in any court having jurisdiction.

15. Governing Law. Except to the extent such laws are superseded by Federal
laws, this Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania without reference to principles of conflict of laws.

16. Entire Agreement. This Agreement contains the entire Agreement between the
parties relative to its subject matter, superseding all prior agreements or
understandings of the parties relating thereto. In the event of any conflict
between this Agreement and the terms of any benefit plan or any other agreement,
the terms of this Agreement will control.

17. Waiver. Any term or provision of this Agreement may be waived in writing at
any time by the party entitled to the benefit thereof. The failure of either
party at any time to require performance of any provision of this Agreement
shall not affect such party’s right at a later time to enforce such provision.
No consent or waiver by either party to any default or to any breach of a
condition or term in this Agreement shall be deemed or construed to be a consent
or waiver to any other breach or default.

18. Withholding of Taxes. All payments made by the Company to the Executive
under this Agreement shall be subject to the withholding of such amounts, if
any, relating to tax, and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation.

19. Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 6, 7, 8, 9, 13, 14 and 17, (and the
other provisions of this Agreement to the extent necessary to effectuate the
survival of Sections 6, 7, 8, 9, 13, 14 and 17), shall survive termination of
this Agreement and any termination of the Executive’s employment hereunder.

20. Invalidity of Portion of Agreement. If any provision of this Agreement or
the application thereof to either party shall be invalid or unenforceable to any
extent, the remainder of this Agreement shall not be affected thereby and shall
be enforceable to the fullest extent of the law. If any clause or provision
hereof is determined by any court of competent jurisdiction to be unenforceable
because of its scope or duration, the parties expressly agree that such court
shall have the power to reduce the duration and/or restrict the scope of such
clause or provision to the extent necessary to permit enforcement of such clause
or provision in reduced or restricted form.




-9-




--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the date first written above.




  Crown Holdings, Inc.        

--------------------------------------------------------------------------------

  John W. Conway   Chairman of the Board, President   and Chief Executive
Officer




  Executive        

--------------------------------------------------------------------------------

  Timothy J. Donahue




-10-


